 

EXHIBIT 10.2
CENTURY ALUMINUM COMPANY


PERFORMANCE UNIT AWARD AGREEMENT
UNDER THE
AMENDED AND RESTATED STOCK INCENTIVE PLAN
AND THE
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


This Agreement is made as of ________________, (the “Award Date”), between
CENTURY ALUMINUM COMPANY (the “Company”) and ________________ (“Participant”).


WITNESSETH:


WHEREAS, the Company has adopted: (i) the Century Aluminum Company Amended and
Restated Stock Incentive Plan, effective June 23, 2014 (the “Stock Incentive
Plan”) and (ii) the Century Aluminum Company Amended and Restated Long-Term
Incentive Plan, effective March 22, 2016 (the “LTIP”), authorizing the grant of
awards of Performance Units to eligible individuals in connection with the
performance of services for the Company and its Subsidiaries; and


WHEREAS, the Company regards Participant as a valuable contributor to the
Company, and has determined that it would be to the advantage and interest of
the Company and its shareholders to award to Participant the Performance Units
provided for in this Agreement, subject to the terms and conditions of this
Agreement, the Stock Incentive Plan and the LTIP.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants herein contained, the parties to this Agreement hereby agree as
follows:


1.
Performance Units.



(a)
    Target Award. The Company hereby awards to Participant ______ Performance
Units as a target award (the “Target Award”) for the performance period
extending from January 1, ____ to December 31, ____ (the “Plan Period”), subject
to adjustment upward or downward based on the achievement of Performance
Measures as described in 1(b) below.



(b)
    Earned Performance Unit Award. The number of Performance Units actually
earned and payable hereunder (the “Earned Performance Units”) will be based on
the Performance Measures established for the Plan Period under the LTIP as
communicated to the Participant in writing on or before the date of this
Agreement.



The Committee has full and complete discretion to determine the extent to which
performance has been achieved, and the Committee shall have full and complete
discretion, in light of considerations deemed appropriate by the Committee, to
modify, with input from the Chief Executive Officer, any Earned Performance Unit
Award to increase or decrease the amount otherwise earned hereunder. This
discretion shall include the right to make adjustments to the Performance
Measures and/or actual

1

--------------------------------------------------------------------------------

 

results, to determine that an Earned Performance Unit Award shall be zero, to
determine that an Earned Performance Unit Award exceeds the number of
Performance Units actually earned for a Plan Period, and to determine that an
Earned Performance Unit Award shall be up to 200% of the Target Award. This
discretion further includes the right to settle any Earned Performance Units in
cash or in shares of the Company’s common stock, as provided in the LTIP.


(c)
    Settlement of Earned Performance Unit Awards. Subject to 1(b) above, upon
vesting, the Participant shall be entitled to [$1.00][one share of the Company’s
common stock] for each Performance Unit actually earned.



2.
Vesting and Settlement; Change in Control; Termination of Employment.



(a)
Vesting and Settlement. Except as provided in 2(b)-(e) below, Performance Units
will vest, to the extent earned, on the last day of the Plan Period, and payment
shall be made on or before March 30 in the calendar year that begins immediately
after the end of the Plan Period.



(b)
Termination of Employment. Termination of employment with the Company and its
Subsidiaries prior to the end of the Plan Period for any reason other than
death, Disability, Retirement or in connection with a Change in Control pursuant
to Sections 2(c) and 2(d) hereof, shall result in forfeiture of all Performance
Units.



(c)
Termination Due to Death, Disability or Retirement. A pro-rated portion of an
Earned Performance Unit Award will be vested and paid if employment with the
Company and its Subsidiaries is terminated prior to the end of the Plan Period
due to death, Disability, Retirement, or other reason approved by the Committee.
The pro-rated portion shall be determined by multiplying the Earned Performance
Unit Award by a fraction, the numerator of which is the number of days of full
employment by the Company or a Subsidiary during such Plan Period and the
denominator of which is the number of total days in the Plan Period. Settlement
of such a pro-rated Earned Performance Unit Award will be made on or before
March 30 in the calendar year that begins immediately after the end of the Plan
Period; provided that if Participant’s employment is terminated prior to the end
of the Plan Period due to death, settlement of a pro-rated Earned Performance
Unit Award (earned based on the Target Award) will be made as soon as
administratively practicable following such death and in no event later than 2½
months after the end of the calendar year of death. The remaining portion of any
Earned Performance Unit Award will be canceled and forfeited.



(d)
Change of Control. If, prior to the end of the applicable Plan Period,
Participant (i) is Terminated Other than for Cause during a Change in Control
Protection Period or (ii) terminates employment for Good Reason during a Change
in Control Protection Period, then Participant shall be entitled to Performance
Units in an amount equal to the Target Award. Settlement of such Performance
Units shall be made within 60 days following termination of employment (or
within such other time period as may be required under Section 409A of the Code,
if the award constitutes “deferred compensation” under that Code Section).


2

--------------------------------------------------------------------------------

 



(e)
Severance Plan Controls if Better. Notwithstanding anything to the contrary
contained herein, the vesting and settlement timing of Performance Units shall
be as provided under the Company’s Amended and Restated Executive Severance Plan
(the “Severance Plan”) if the Participant is a participant therein, or other
written agreement between the Participant and the Company which has been
approved by the Committee, if such rights are more favorable to Participant than
the vesting and settlement terms described above. Notwithstanding the preceding
sentence, if, following the date of this Agreement, Participant becomes first
eligible for the Severance Plan or reaches another agreement that is more
favorable than the terms of this Agreement, the Severance Plan or such other
agreement will not apply to accelerate or delay the time of settlement of this
Award if such would be impermissible under Section 409A of the Code, but vesting
or computation of the amounts to be paid shall be governed by the most favorable
of such plans and agreements.



(f)
Release. The receipt by the Participant of any payments or benefits under
Sections 2(c) or 2(d) is further subject to the Participant, or Participant’s
heirs or successor(s), as applicable, executing, delivering and not revoking a
release of claims in form and substance acceptable to the Company acting
reasonably within forty five (45) days following termination, or all rights to
payment or receipt of benefits hereunder lapse.



3.
Change in Common Stock or Corporate Structure. To the extent the Performance
Units are denominated in units entitling the holder to receive one share of the
Company’s common stock for each Performance Unit that is vested, upon any stock
dividend, stock split, combination or exchange of shares of common stock,
recapitalization or other change in the capital structure of the Company,
corporate separation or division (including, but not limited to, split-up,
spin-off or distribution to Company stockholders other than a normal cash
dividend), sale by the Company of all or a substantial portion of its assets,
rights offering, merger, consolidation, reorganization or partial or complete
liquidation, or any other corporate transaction or event having an effect
similar to any of the foregoing, the number of Performance Units granted
hereunder shall be equitably and appropriately adjusted, and the securities
subject to the Performance Units shall be equitably and appropriately
substituted for new securities or other consideration, as determined by the
Committee in accordance with the provisions of the Stock Incentive Plan. Any
such adjustment made by the Committee shall be conclusive and binding upon the
Participant, the Company and all other interested persons.



4.
Designation of Beneficiaries. On a form provided to the Company, Participant may
designate a beneficiary or beneficiaries to receive, in the event of
Participant’s death, all or part of any amounts to be distributed to Participant
under this Agreement.



5.
Stock Certificates. Upon the settlement of any Earned Performance Units in
shares of the Company’s common stock (and subject to payment by Participant of
all applicable withholding taxes pursuant to Section 10), the Company shall
cause a stock certificate to be delivered or book entry to be made covering the
appropriate number of shares registered on the Company's books in the name of
Participant. All shares of the Company’s common stock which are issued under
this Agreement shall be fully paid and non-assessable.




3

--------------------------------------------------------------------------------

 

6.
Voting, Dividends. Participant shall have no rights as a stockholder (including
no rights to vote or receive dividends or distributions) with respect to any
Performance Units unless and until Participant becomes a stockholder upon the
settlement of Performance Units in accordance with the terms and provisions of
the Agreement and the Stock Incentive Plan. Notwithstanding the foregoing, to
the extent the Performance Units are denominated in units entitling the holder
to receive common stock for each Performance Unit, upon an ordinary cash
dividend on the shares of common stock of the Company the record date of which
is prior to the settlement or forfeiture of any Performance Units, the Company
shall allocate for Participant an amount equal to the amount of such ordinary
cash dividend multiplied by the number of such Performance Units (based on the
number eventually earned hereunder), and the Company shall pay immediately to
Participant any such amounts upon the vesting and settlement of such
corresponding Performance Units, provided that any rights to receive such
amounts shall be forfeited upon the forfeiture of such corresponding Performance
Units.



7.
Data Privacy. Participant hereby acknowledges that to perform its requirements
under this Agreement, the Stock Incentive Plan and the LTIP, the Company and its
Subsidiaries may process sensitive personal data about Participant. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about Participant.
Participant hereby gives explicit consent to the Company to process any such
personal data and/or sensitive personal data. The legal persons for whom such
personal data are intended are the Company and any of its Subsidiaries and
representatives, including consultants. Participant has been informed of his/her
right of access and correction to his/her personal data by applying to the
Company's director of human resources.



8.
Employee Rights. Participant may not assign or transfer his or her rights under
this Agreement except as expressly provided under the LTIP. The Agreement does
not create a contract of employment between Participant and the Company or any
of its Subsidiaries, and does not give Participant the right to be retained in
the employment of the Company or any of its Subsidiaries; nor does it imply or
confer any other employment rights, or confer any ownership, security or other
rights to Company assets. The Performance Units awarded hereunder are solely
within the discretion of the Company, are not intended to constitute a part of
Participant’s wages, ongoing or otherwise, and no inference should be drawn or
permitted that the grant herein suggests Participant will receive any subsequent
grants. If any subsequent grant is in fact made, it shall be in the sole
discretion of the Company and the Company is under no obligation to make any
future grant or to consider making any future grant. The value of the
Performance Units awarded under this Agreement (either on the date of the award
or at the time of vesting) shall not be included as compensation or earnings for
purposes of any other benefit plan offered by the Company.



9.
Recoupment. The Performance Units awarded under this Agreement shall be subject
to recoupment by the Company under and in accordance with the provisions of any
Incentive Compensation Recoupment Policy that may be adopted by the Board from
time to time.


4

--------------------------------------------------------------------------------

 



10.
Delaware Law. This Agreement and all related matters shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
and any applicable federal law. The invalidity or illegality of any provision
herein shall not be deemed to affect the validity of any other provision.

11.
Section 409A. Participant acknowledges that Participant’s receipt of certain
benefits under this Agreement may be subject to Section 409A of the Code. If the
Company determines that the Participant is a “specified employee” (as defined
under Section 409A) at the time of termination of employment, then, payment
shall be delayed until six months and one day following termination of
employment if the Company determines that such delayed payment is required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the Code.
In addition, to the extent that Participant’s benefits under this Agreement are
payable upon a termination of employment and are subject to Section 409A, a
“termination of employment” shall be interpreted to mean a “separation from
service” which qualifies as a permitted payment event under Section 409A of the
Code.

12.
Withholding. The Company and its Subsidiaries shall have the right to deduct
from any payments of any kind due to the recipient hereunder, or to otherwise
require payment by the recipient, of the amount of any federal, state or local
taxes required by law to be withheld with respect to the amounts earned under
this Agreement. In addition, subject to and in accordance with the provisions of
the Stock Incentive Plan and the approval of the Company, the Participant may
elect to satisfy the withholding requirement with respect to any Earned
Performance Units settled in shares of the Company’s common stock by authorizing
and directing the Company to withhold shares of common stock of the Company
having a fair market value equal to the minimum required statutory withholding
amount with respect thereto, in accordance with such procedures as the Company
may provide. The Company is not responsible for any tax consequences to
Participant relating to this Agreement. Participant alone is responsible for
these tax obligations, and hereby agrees to indemnify the Company from any loss
or liability it suffers as a result of the failure by Participant to pay such
tax obligations



13.
Definitions. In addition to terms defined elsewhere in this Agreement and
capitalized terms not defined herein but defined in the Stock Incentive Plan or
the LTIP which shall control hereunder, the following terms shall have the
following meanings:



(a)
“Beneficial Owner” or "Beneficially Owned" shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).



(b)
“Change in Control” of the Company shall be deemed to have occurred if, as the
result of a single transaction or a series of transactions, the event set forth
in any one of the following paragraphs shall have occurred:



i.
any Person (other than a Permitted Person or Glencore Xtrata plc or any of its
subsidiaries, affiliates, successors or assigns (collectively, “Glencore”))
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding voting securities;


5

--------------------------------------------------------------------------------

 



ii.
Glencore becomes the Beneficial Owner, directly or indirectly, of all of the
issued and outstanding voting securities of the Company;



iii.
Incumbent Directors at the beginning of any twelve- (12) month period cease at
any time and for any reason to constitute a majority of the number of directors
then serving on the Board of Directors of the Company. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the Award
Date; (B) are appointed by or on behalf of Glencore; or (C) are elected, or
nominated for election, to the Board of Directors of the Company with the
affirmative votes of at least a majority vote of the Incumbent Directors at the
time of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened election
contest by any Person, including but not limited to a consent solicitation,
relating to the election of directors to the Board of Directors of the Company);



iv.
the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or



v.
the consummation of (A) a reorganization, merger or consolidation, or sale or
disposition by the Company of all or substantially all of the assets of the
Company and its subsidiaries to any Person or (B) the acquisition of assets or
stock of another Person in exchange for voting securities of the Company (each
of (A) and (B) a “Business Combination”), in each case, other than a Business
Combination (x) with a Permitted Person or (y) pursuant to which, at least fifty
percent (50%) of the combined voting power of the voting securities of the
entity resulting from such Business Combination are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale; provided that, any Business Combination with
Glencore shall not constitute a Change in Control, unless, as a result of such
Business Combination, Glencore (X) owns, directly or indirectly, all or
substantially all of the assets of the Company and its subsidiaries or (Y)
Beneficially Owns, directly or indirectly, of all of the issued and outstanding
voting securities of the Company.



(c)
“Change in Control Protection Period” shall mean (i) the twenty-four- (24) month
period beginning on the date of any Change in Control occurring and (ii) the
six- (6) month period prior to the date of any Change in Control, if the
Participant is terminated during such six-month period and such termination (x)
was at the request of a third party who had taken steps reasonably calculated or
intended to effect a Change in Control or (y) otherwise arose in connection with
or in anticipation of the Change in Control.



(d)
“Disability” means a condition of Participant which, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of at least 12 months: (a) makes
Participant unable to engage in any substantial gainful activity; or (b) as a
result of which Participant is


6

--------------------------------------------------------------------------------

 

receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company. If at any
time a physician appointed by the Company or its agent or insurer, or the Social
Security Administration, makes a determination with respect to Participant’s
Disability, that determination shall be final, conclusive, and binding upon the
Company, the Participant, and their successors in interest.


(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



(f)
“Good Reason” shall mean the occurrence of any one of the following without the
Participant’s prior written consent:



i.
a reduction in the Participant’s base salary, target annual cash incentive bonus
or long-term incentive compensation opportunity (as determined by the
Compensation Committee in good faith), except as part of a reduction of less
than ten percent (10%) that is applicable to all of the Company’s senior
executives; or



ii.
a relocation of the offices at which the Participant is principally employed for
a period of at least three months, which relocation increases the distance
between the Participant’s residence and such offices by more than fifty (50)
miles, excluding required and appropriate travel on the Company’s business to an
extent substantially consistent with the Participant’s business travel
obligations prior to the Change in Control or substantially consistent with the
customary travel obligations of a similarly situated officer of a similar sized
company.



provided, however, that in either such case: (1) the Participant notifies the
Company of the occurrence of Good Reason within sixty (60) days after the
Participant becomes aware (or should have become aware) of the applicable facts
and circumstances giving rise to the occurrence; (2) the Company shall have the
right, within thirty (30) days after receipt of such written notice (which shall
set forth in reasonable detail the specific conduct of Company that constitutes
Good Reason), to cure the event or circumstances giving rise to such Good Reason
and, in the event of the Company so cures, such event or circumstances shall not
constitute Good Reason hereunder; and (3) if the Company fails to cure the event
or circumstance giving rise to such Good Reason, the Participant resigns within
thirty (30) days after the expiration of the thirty-day cure period. In any
event, for a termination to be considered for Good Reason hereunder, the
termination must occur no later than two years after the initial existence of
the condition alleged to give rise to Good Reason. A Good Reason termination
shall be treated as an involuntary separation from service for purposes of Code
Section 409A.


(g)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries, (iii) an underwriter
temporarily holding securities


7

--------------------------------------------------------------------------------

 

pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company (the entities identified
in clauses (i)-(iv), the “Permitted Persons” and each a “Permitted Person”).


(h)
“Retirement” shall mean termination of employment on or after the attainment of
“normal retirement age” as defined under the Company’s Employees Retirement Plan
as in effect on the Award Date.



(i)
“Subsidiary” shall mean any corporation or other entity, or any partnership or
other enterprise, the voting stock or other form of equity of which, as the case
may be, is owned or controlled 50% or more, directly or indirectly, by the
Company.



(j)
“Termination Other than for Cause” shall mean termination of Participant’s
employment by the Company or a Subsidiary other than for Cause and expressly
excludes voluntary termination by Participant. “Cause” shall mean:



i.
the Participant’s malfeasance or nonfeasance in the performance of the material
duties or responsibilities of his or her position with the Company or any of its
subsidiaries, or failure to timely carry out any material lawful and reasonable
directive of the Company, in each case if not remedied within fifteen (15) days
after receipt of written notice from the Company describing such malfeasance,
non-feasance or failure;



ii.
the Participant’s embezzlement or misappropriation of any material funds or
property of the Company or any of its subsidiaries or of any material corporate
opportunity of the Company or any of its subsidiaries;



iii.
the conduct by the Participant which is a material violation of any agreement
between the Participant and the Company or any of its subsidiaries or affiliates
in each case, that is not remedied within fifteen (15) days after receipt of
written notice from the Company describing such conduct;



iv.
any material violation of any generally applicable written policy of the Company
previously provided to the Participant, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Company describing such conduct;



v.
the commission by the Participant of an act of fraud or willful misconduct or
Participant’s gross negligence, in each case that has caused or is reasonably
expected to result in material injury to the Company or any of its subsidiaries;
or



vi.
the Participant’s commission of any felony or of any misdemeanor involving moral
turpitude.




8

--------------------------------------------------------------------------------

 

Any termination for Cause of a Participant shall be effective upon receipt by
the Participant of a notice in accordance stating in reasonable detail the facts
and circumstances alleged to provide a basis for termination for Cause,
provided, that, if provided for in a separate contract, communication or letter
to a specific Participant, shall be effective only as and if the process in such
separate contract, communication or letter is followed.
14.
Entire Agreement. The Stock Incentive Plan, the LTIP and this Agreement together
constitute the entire agreement between the Company and Participant pertaining
to the subject matter hereof, supersede all prior or contemporaneous written or
verbal agreements and understandings between the parties in connection
therewith, and shall not be modified or amended except by written instrument
duly signed by the parties. In the event of any conflict between this Agreement,
the Stock Incentive Plan and the LTIP, the following order of precedence shall
apply: first the LTIP, then the Stock Incentive Plan (unless payment hereunder
is to be made in stock, in which event the reverse order shall apply) and then
this Agreement. No waiver by either party of any default under this Agreement
shall be deemed a waiver of any later default. The various provisions of this
Agreement are severable in their entirety. Any determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provision. The Committee shall have the sole
and complete authority and discretion to decide any questions concerning the
application, interpretation or scope of any of the terms and conditions of this
Agreement, and its decisions shall be binding and conclusive upon all interested
parties. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.



IN WITNESS WHEREOF, the parties hereto have duly executed this Performance Unit
Award Agreement as of the date first above written. The Participant also hereby
acknowledges receipt of a copy of the Stock Incentive Plan and the LTIP.


Century Aluminum Company




By ________________________
Name, Title






                                                    
Participant Signature




                                    
Participant Printed Name


                                        



9